Exhibit 10(kk)

EXECUTION VERSION

INCREMENTAL ASSUMPTION AGREEMENT

Dated as of December 2, 2009

INCREMENTAL ASSUMPTION AGREEMENT among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), each Subsidiary listed on the signature pages
hereto under the caption “U.S. Subsidiary Borrowers” (the “U.S. Subsidiary
Borrowers” and, together with the Company, the “U.S. Borrowers”), United Rentals
of Canada, Inc., a company formed under the federal laws of Canada (“URC”),
United Rentals Alberta Holding, LP (“URA” and, together with URC, the “Canadian
Borrowers”), United Rentals Financing Limited Partnership, a Delaware
partnership (the “Specified Loan Borrower”, and together with the U.S. Borrowers
and the Canadian Borrowers, the “Borrowers”) and the other Subsidiaries listed
on the signature pages hereto under the caption “Guarantors” (the “Guarantors”),
the banks, financial institutions and other institutional lenders party hereto
and Bank of America, N.A., as agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrowers, the Guarantors, the Agent and the other agents and lenders
named therein have entered into a Credit Agreement dated as of June 9, 2008 (as
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Agreement have the
same meanings as specified in the Credit Agreement.

(2) The Borrowers, each Increasing Lender (as hereinafter defined) and the Agent
have agreed to enter into this Agreement in order to effectuate a Commitment
Increase (this “Commitment Increase”) in accordance with Section 2.8 of the
Credit Agreement.

SECTION 1. Commitment Increase. Pursuant to Section 2.8 of the Credit Agreement:

(a) Subject to the satisfaction of the conditions precedent set forth in
Section 2, on the Effective Date (as hereinafter defined), each Lender listed on
the signature pages hereof as an “Increasing Lender” (each, an “Increasing
Lender”) shall (i) if such Increasing Lender is a Lender under the Credit
Agreement before giving effect to this Agreement, increase its existing
Revolving Credit Commitment to the amount set forth opposite such Lender’s name
on Schedule 1 hereto and (ii) if such Increasing Lender is not a Lender under
the Credit Agreement before giving effect to this Agreement (such Increasing
Lender, an “Assuming Lender”), hereby make a Revolving Credit Commitment under
the Credit Agreement as of the date hereof equal to the amount set forth
opposite such Assuming Lender’s name on Schedule 1 hereto.

(b) As of the Effective Date and immediately after giving effect to this
Commitment Increase, the Maximum Revolver Amount shall be $1,360,000,000.

SECTION 2. Conditions to Effectiveness. This Agreement shall become effective as
of the later date (the “Effective Date”) of the date specified in the Notice of
Requested Commitment Increase in respect of this Commitment Increase and the
date on which the following items have been received by the Agent:

(a) Counterparts of this Agreement executed by the Obigors, the Agent, each
Increasing Lender or, as to any Increasing Lender, advice satisfactory to the
Agent that such Lender has executed this Agreement;



--------------------------------------------------------------------------------

(b) A certificate signed by a duly authorized officer of the Borrowers’ Agent
stating that:

(i) The representations and warranties contained in each of the Loan Documents
and this Agreement are correct on and as of the Effective Date as though made on
and as of such date, other than any such representations or warranties that, by
their terms, refer to a date other than the Effective Date; and

(ii) No Default or Event of Default shall exist both before and after giving
effect to this Commitment Increase;

(c) (i) Opinions of counsel for the U.S. Obligors (including Canadian counsel to
United Rentals of Nova Scotia (No.1) and United Rentals of Nova Scotia (No. 2))
reasonably satisfactory to the Agent, addressing among other things the due
authorization, execution and delivery of this Agreement, the enforceability of
the Loan Documents, after giving effect to this Agreement, and the continuing
validity of the security interests in the U.S. Collateral created pursuant to
the Loan Documents and the perfection thereof; (ii) a certificate as to the good
standing or status of each U.S. Obligor as of a recent date, from such Secretary
of State or other Governmental Authority; (iii) a certificate of the Secretary
or Assistant Secretary or Officer of each U.S. Obligor dated the Effective Date
and certifying (A) that the certificate or articles of
incorporation/amalgamation/amendment or memoranda of association (or similar
Organization Documents) of such U.S. Obligor and the by-laws (or similar
Organization Documents) of such U.S. Obligor have not been amended since such
Organization Documents were delivered to the Agent on the Closing Date (or such
later date that any U.S. Obligor’s Organization Documents were delivered to the
Agent pursuant to Section 8.25 of the Credit Agreement (each such later date, an
“Additional Obligor Date”)) and the Organization Documents delivered on the
Closing Date (or applicable Additional Obligor Date, as the case may be) are in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
the equivalent governing body) of such U.S. Obligor authorizing the
authorization, execution and delivery of this Agreement, the performance of the
Loan Documents, after giving effect to this Agreement and, in the case of the
Borrowers, the borrowings thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Obligor;
and (iv) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (iii) above.

(d) Evidence that concurrently with the effectiveness of this Commitment
Increase, in accordance with Section 2.8(b) of the Credit Agreement, (i) the
U.S. Lenders shall have made advances among themselves so that after giving
effect to this Commitment Increase, the U.S. Revolving Loans will be held by the
U.S. Lenders on a pro rata basis in accordance with such U.S. Lenders’ Pro Rata
Share (after giving effect to the applicable Commitment Increase) and (ii) the
U.S. Borrowers shall have paid to the applicable U.S. Lenders any amounts
payable in respect thereof in accordance with Section 5.4 (with any reduction in
U.S. Revolving Loans of any U.S. Lender pursuant to Section 2.8(b) of the Credit
Agreement being deemed a prepayment for purposes of Section 5.4 of the Credit
Agreement).

(e) Evidence that the Borrowers shall have paid any and all fees and expenses
owing to the Agent and the Lenders in respect of this Commitment Increase.

SECTION 3. Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors. (a) On and after the effectiveness of this Agreement, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”,

 

2



--------------------------------------------------------------------------------

“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, after giving
effect to this Agreement.

(b) Each Loan Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the U.S.
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Obligors under the Loan
Documents and the Canadian Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Canadian
Obligations of the Canadian Obligors under the Loan Documents.

(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

SECTION 4. Assuming Lender. Each Assuming Lender (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the Credit Agreement (subject
to such consents, if any, as may be required under Section 12.2(a) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder (including, without
limitation, pursuant to the second paragraph of Section 13.1 of the Credit
Agreement) and, to the extent of its U.S. Revolving Credit Commitment and its
pro rata portion of the U.S. Revolving Loans (collectively, the “Assigned
Interest”), shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by such Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire such Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.2(a) or (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to purchase such Assigned Interest, (vi) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and to purchase
such Assigned Interest, (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by such Assignee, and (viii) it is a
United States person for purposes of the Code; and (b) agrees that (i) it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender and (iii) such Lender will at all material times
continue to be a United States person for purposes of the Code.

SECTION 5. Costs, Expenses. The Borrower agrees to pay on demand all costs, fees
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Agreement and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 14.7 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so

 

3



--------------------------------------------------------------------------------

executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by telecopier (or other electronic
transmission) shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 7. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

UNITED RENTALS, INC., as a Guarantor

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

UNITED RENTALS (NORTH AMERICA), INC., as a U.S. Borrower and as a Guarantor

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

UNITED RENTALS OF CANADA, INC., as a Canadian Borrower and as a Guarantor

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

UNITED RENTALS ALBERTA HOLDING, L.P., as a Canadian Borrower and as a Guarantor

 

By its General Partner, UNITED RENTALS (DELAWARE), INC.

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

UNITED RENTALS FINANCING LIMITED PARTNERSHIP, as the Specified Loan Borrower and
as a Guarantor

 

By its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No. 1), ULC

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

Incremental Assumption Agreement



--------------------------------------------------------------------------------

UNITED RENTALS NORTHWEST, INC., as a U.S. Borrower and as a Guarantor

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

UNITED RENTALS (DELAWARE), INC., as a Guarantor

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC, as a Guarantor

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC, as a Guarantor

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

UR CANADIAN FINANCING PARTNERSHIP, as a Guarantor

By its Managing Partner, UNITED RENTALS FINANCING LIMITED PARTNERSHIP

 

By its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC

    By:  

/s/ Irene Moshouris

    Name:   Irene Moshouris     Title   Vice President and Treasurer

WYNNE SYSTEMS, INC., as a Guarantor

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

Incremental Assumption Agreement



--------------------------------------------------------------------------------

INFOMANAGER, INC., as a Guarantor

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

UNITED RENTALS REALTY, LLC, as a Guarantor

By its Sole Member, UNITED RENTALS (NORTH AMERICA), INC.

By:  

/s/ Irene Moshouris

Name:   Irene Moshouris Title:   Vice President and Treasurer

Incremental Assumption Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Agent, U.S. Swingline Lender and Letter of Credit
Issuer

By:  

/s/ Cynthia G. Stannard

Name:   Cynthia G. Stannard Title:   Sr. Vice President

MORGAN STANLEY SENIOR FUNDING. INC., as an Increasing Lender and Assuming Lender

By:  

 

Name:   Title:  

Incremental Assumption Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as an Increasing Lender and Assuming Lender

By:  

/s/ Ryan Vetsch

Name:   Ryan Vetsch Title:   Vice President

Incremental Assumption Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as an Increasing Lender and Assuming Lender

By:  

/s/ Melissa James

Name:   Melissa James Title:   Authorized Signatory

Incremental Assumption Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

Increasing Lender

   Commitment (after giving effect to the
Commitment Increase)

Morgan Stanley Bank, N.A.

   $ 50,000,000

Morgan Stanley Senior Funding, Inc.

   $ 25,000,000

Schedule 1 to Incremental Assumption Agreement